ON MOTIONS TO COMPEL PREPARATION OF TRANSCRIPTS WITHOUT PREPAYMENT OF COSTS
PER CURIAM.
Each appellant has appealed a final order of the appellee entered upon a recommended order of an officer of the Division of Administrative Hearings after a formal hearing pursuant to section 120.57(1), Florida Statutes. Each moved the agency to provide a transcript of the hearing at no cost and each was found to be indigent. The agency refused to prepare the transcripts and the appellants then moved this court to compel the agency to provide them at no cost. We deny the motions of the appellants on authority of Harris v. Department of Corrections, 486 So.2d 27 (Fla. 1st DCA 1986). As we did in Harris and Curran v. Florida Probation and Parole Commission, 498 So.2d 629 (Fla. 1st DCA, 1986), we certify the following to be a question of great public importance:
DOES SECTION 57.081, FLA.STAT., AUTHORIZE OR REQUIRE THAT INDIGENT APPELLANTS IN NONCRIMINAL APPEALS BE PROVIDED WITH TRANSCRIPTS AT NO COST TO THEM?
BOOTH, C.J., and MILLS and THOMPSON, JJ., concur.